DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on February 23, 2021 has been considered and persuasive, because Applicant amends independent claim1 by incorporating the subject matter of claim 7 and independents claims 8-9 and 11-12 have been amended to recited similar features.  Claim 7 has been canceled.  Claims 1-6 and 8-12 have been are allowance.

Allowable Subject Matter
3.	Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 8-9 and 11-12 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 8-9 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a processor that causes the lens to project, as the first image, a pattern image including a first pattern that is located at an end of the first image, which overlaps with a second image projected by another projector, and a second pattern that is so disposed as to be partially located in a position separate from the end of the first image by at least a first distance, the first pattern and the second pattern being parts of the same pattern image projected from the same lens; and 
a position acquisition section that acquires, from a user, information on a positional relationship between the first image and the second image, 
wherein the processor generates the pattern image based on the information acquired by the position acquisition section.

Per claims 11-12 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
acquiring, from a user, information on a positional relationship between the first image and a second image projected by a second projector; and 
generating based on the information on the positional relationship between the first image and the second image, the pattern image including a first pattern and a second pattern, the first pattern being located at an end of the pattern image, the second pattern being so disposed as to be partially located in a position separate from the end of the pattern image by at least a first distance, the first pattern having a first color, the second pattern having a second color which differs from the first color, the first pattern and the second pattern being parts of the same pattern image projected from the same first projector, 
wherein the first distance corresponds to a width of an area overlapped by the first image and the second image

4.	 Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-6 and 8-12.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
FURUI (US 20130342816 A1) teaches a projector that projects the target image; the target image has first pattern; the first projector and second projector are overlap and the processor corrects for overlapping image from both projectors.

Sonoda (US 20140063192 A1) teaches a projection unit configured to project a projection pattern onto an object, an imaging unit configured to capture an image of the object on which the projection pattern is projected, and a derivation unit configured to derive a three-dimensional shape of the object based on the image captured by the imaging unit. The projection pattern projected on the object by the projection unit includes a first pattern including a continuous luminance variation repetitively arranged at certain distances in a predetermined direction, and a second pattern having information for identifying the position of the measurement pattern in the captured image in an area between peaks in the measurement pattern.
Saito et al. (US 20060290890 A1) teaches a multi-projection display system that is directed to a projection image position adjustment method of applying position adjustment to, using two adjustment images, two projection images on a projection surface projected to have an overlay area by two of a plurality of projectors in a multi-projection display. The method includes: a first step of providing, to the two projectors, two adjustment image data respectively corresponding to the two adjustment images 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612